DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
	Applicant’s election with traverse of species: SEQ ID NO: 1 as a species of LSD inhibitor, and Nivolumab as a species of PD-1 binding antagonist, in the reply filed on July 12, 2022, is acknowledged.
	The traversal is on the following grounds:

    PNG
    media_image1.png
    381
    619
    media_image1.png
    Greyscale

Applicant’s arguments have been carefully considered but not found persuasive as further illustrated below in this Office Action, the prior art still teach/suggest the claimed method of the independent claim 124. Therefore, the technical feature of claim 124 as amended does not constitute a single general inventive concept under PCT rule 13.1. 
Claim 142 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions or species, there being no allowable generic or linking claim.
Accordingly, claims 124, 132-141, and 143-153 are under consideration.

Priority
Acknowledgement is made that this application claims priority to foreign applications: AU2017904811, filed 2017-11-29.
Certified copies of foreign priority applications have been received as required by 37 CFR 1.55.

Claim Objections
Claim 133 is objected to because of the following informalities:  formula XIX: Z1RRTX1RRKRAKVZ2 should be labeled with SEQ ID NO: 58 because it has more than four specifically defined amino acids.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 133-139, 145, and 150-153 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “a protecting moiety” in claim 133 is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what parameters are used to evaluate whether the moiety is a protecting moiety.
The term “small amino acid residues, including S, T, A, G” in claim 133 is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what parameters are used to evaluate whether an amino acid residue is a small amino acid residue or whether a small amino acid residue is limited to S, T, A, G or if these amino acids are only exemplary.
The parenthetical term “(and all integer residues in between)” in claim 133 is indefinite because it is not clear if it is limiting or just exemplary.  Removing the parentheses would obviate this rejection.  
The term “rapidly dividing cells” in claim 145 is a relative term which renders the claim indefinite. The term “rapidly” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what parameters are used to evaluate whether a dividing cell is a rapidly dividing cell.
The term “aberrant expression of nuclear LSD” in claim 149 is a relative term which renders the claim indefinite. The term “aberrant expression” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what parameters are used to evaluate whether an expression of nuclear LSD is aberrant or not.
The term “elevated expression of PD-1” in claim 152 is a relative term which renders the claim indefinite. The term “elevated expression” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. It is unclear what parameters are used to evaluate whether an expression of PD-1 is elevated or not.
Claims 134-139, 150, 151 and 153 are also rejected because these claims are dependent on the rejected claims.
Appropriate corrections are required.

Section 2171 of the M.P.E.P. states


Two separate requirements are set forth in 35 U.S.C. 112(b) and pre-AIA  35 U.S.C. 112, second paragraph, namely that:

(A) the claims must set forth the subject matter that the inventor or a joint inventor regards as the invention; and 

(B) the claims must particularly point out and distinctly define the metes and bounds of the subject matter to be protected by the patent grant. 

The first requirement is a subjective one because it is dependent on what the inventor or a joint inventor for a patent regards as his or her invention. Note that although pre-AIA  35 U.S.C. 112, second paragraph, uses the phrase "which applicant regards as his invention," pre-AIA  37 CFR 1.41(a) provides that a patent is applied for in the name or names of the actual inventor or inventors. 

The second requirement is an objective one because it is not dependent on the views of applicant or any particular individual, but is evaluated in the context of whether the claim is definite — i.e., whether the scope of the claim is clear to a hypothetical person possessing the ordinary level of skill in the pertinent art.

In the instant case of “a protecting moiety”, “small amino acid residues”, “rapidly dividing cells”, “aberrant expression” and “elevated expression”, one of skill in the art could find representative examples in the art which have been defined in such terms, however, it is unclear at what point one of skill in the art would be infringing on the claims without limitations as to the metes and bounds of “a protecting moiety”, “small amino acid residues”, “rapidly dividing cells”, “aberrant expression” and “elevated expression” and the amount of deviation acceptable under the terms.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 124, 132, 136-141 and 143-153 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a WRITTEN DESCRIPTION rejection.
Claim 124 is drawn to a method of enhancing T-cell function in a subject, wherein the subject is resistant to a PD-1 antagonist, the method comprising administering concurrently to the subject a LSD inhibitor and a PD-1 binding antagonist, to thereby enhance T-cell function in the subject, wherein the LSD inhibitor is an inhibitor of LSD nuclear translocation. Thus, the claim encompasses administering: 
1) a broad genus PD-1 binding antagonist: “suitably molecules that inhibit signaling through PD-1 and include molecules that inhibit the binding of PD-1 to its ligand binding partners”, See [00438]. Given BRI, a PD-1 binding antagonist can be an antibody, an immunoadhesin, an oligopeptide, a fusion protein, or small molecule drug, etc… These compounds vary significantly, have different structures and physical and/or chemical properties, and function through different mechanisms. 
2) a broad genus of inhibitors of LSD nuclear translocation which is recited by functional definition. Given BRI, an inhibitor of LSD nuclear translocation can be a protein, a peptide, an antibody, an oligonucleiotid, or siRNA, etc…  These compounds vary significantly, have different structures and physical and/or chemical properties, and function through different mechanisms, targeting different lysine demethylases. In addition, Given BRI, LSD would include at least LSD1/KDM1, LSD2, Jumonji C, KDM2A, KDM2C, KDM3A, KDM4A, KDM4B, KDM4C, KDM4D, KDM4E, KDM5A, KDM5B, KDM5C, KDM6A, KDM6B, KDM7A, KDM7B, as evidenced by Tables 1&2 of Jambhekar (Jambhekar et al, Cold Spring Harb Perspect Med 2017;7;:a026484, Publication Date: 2016-10-06).
3) an even greater number of combinations of PD-1 binding antagonists and inhibitors of LSD nuclear translocation.
In addition, the combination of PD-1 binding antagonist and an inhibitor of LSD nuclear translocation can enhance T cell function for a subject resistant to a PD-1 antagonist. However, the claim lacks written description because the specification lacks a representative number of species that satisfies the entirety of the genus.
Firstly, to satisfy the written-description requirement, the specification must describe every element of the claimed invention in sufficient detail so that one of ordinary skill in the art would recognize that the inventor possessed the claimed invention at the time of filing. Vas-Cath, 935 F.3d at 1563; see also Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572 (Fed. Cir. 1997) (patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention”); In re Gosteli, 872 F.2d 1008, 1012 (Fed. Cir. 1989) (“the description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed”).
Specifically, with regard to inhibitors to a broad genus of LSD, a broad genus PD-1 binding antagonist, and a broad genus of inhibitors of LSD nuclear translocation the following applies:
Ariad Pharmaceuticals Inc. v. Eli Lilly & Co., 94 USPQ2d 1161 (Fed. Cir. 2010) states that " ... a generic claim may define the boundaries of a vast genus of chemical compounds ... the question may still remain whether the specification, including the original claim language, demonstrates that the applicant invented species sufficient to support a claim to a genus". See page 1171.
The written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics. i.e., structure or other physical and/or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the claimed genus. See Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.
A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or structural features common to the members of the genus, which features constitute a substantial portion of the genus, so that one of skill in the art can "visualize or recognize" the members of the genus (Emphasis added). Regents of the University of California v. Eli Lilly & Co., 119 F3d 1559, 1569, 43 USPQ2d 1398, 1406 (Fed. Cir. 1997).
A "representative number of species" means that the species which are adequately described are representative of the entire genus. Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus. The disclosure of only one species encompassed within a genus adequately describes a claim directed to that genus only if the disclosure "indicates that the patentee has invented species sufficient to constitute the gen[us]." See Enzo Biochem, 323 F.3d at 966, 63 USPQ2d at 1615; Noelle v. Lederman, 355 F.3d 1343, 1350, 69 USPQ2d 1508, 1514 (Fed. Cir. 2004) (Fed. Cir. 2004)("[A] patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated."). "A patentee will not be deemed to have invented species sufficient to constitute the genus by virtue of having disclosed a single species when ... the evidence indicates ordinary artisans could not predict the operability in the invention of any species other than the one disclosed." In re Curtis, 354 F.3d 1347, 1358, 69 USPQ2d 1274, 1282 (Fed. Cir. 2004).
However, in view of the above, the specification does not provide adequate written description for claimed invention. 
Inhibitors of LSD nuclear translocation:
The specification discloses various LSD inhibitors, including antagonistic nucleic acid molecules that functions to inhibit the transcription or translation of LSD, See [00177-00192]; peptide or polypeptide based inhibitor that can inhibit LSD1 demethylase activity, See [00193-00197]; small molecule agents that reduce enzymatic activity of LSDs, See [00198-00405]. For inhibitors of LSD nuclear translocation, the instant specification discloses only proteinaceous molecule represented by Formula XIX, See the instant Specification [00406-00437].  Application No. PCT/AU2017/050969 (incorporated by reference, referred to WO 2018/045422 A1) discloses that only three specific myristoylated through the N-terminal amino group, which are specific for LSD1, have been tested and showed activity to inhibit LSD1 nuclear translocation, See WO 2018/045422 A1, para. [0470-0471], Example 8. WO 2018/045422 A1 discloses that the three LSD1 nuclear translocation inhibitors can inhibit cancer stem cell formation, can modulate PD-L1, EGFR and MET expression, See Examples 9 and 10.
However, 1) Applicant fails to disclose inhibitors of nuclear translocation to any other LSD besides LSD1; 2) Applicant fails to disclose any other PD-1 binding antagonist besides anti-PD-1 antagonist antibody; 3) Applicant fails to disclose any other inhibitors of LSD nuclear translocation besides 3 peptides which inhibit LSD1 nuclear translocation; 4) Applicant fails to disclose any method of administering a combination of an inhibitor of LSD nuclear translocation and a PD-1 antagonist to enhance T-cell function in a subject resistant to a PD-1 antagonist, even for the elected species: nivolumab + SEQ ID NO:1.
PD-1 binding antagonists:
The specification generally describes PD-1 binding antagonists, See [00438]. The specification discloses a few anti-PD-1 antagonist antibodies, See [00439-00453]. The specification discloses a specific anti-PD-1 antibody (not disclosed) in combination with phenelzine (an enzymatic activity inhibitor, as evidenced by [00201]) can abrogate 3 biomarkers (CSV, LSD1p, SNAI1) of mesenchymal circulating tumor cell (CTC); can inhibit metastatic regression in 4T1 mouse model; can re-educates and re-programs innate and adaptive immune cell repertoire; can inhibit LSD1 and EOMES; can inhibit all 3 biomarkers of stem-like, chemo-resistant signature panel (CD133, ALDH1A and ABCB5). See Examples 1-6.
However, 1) Applicant fails to disclose other types of PD-1 binding antagonists other than antibodies; 2) Applicant fails to disclose any combination of a PD-1 binding antagonist and an inhibitor of LSD nuclear translocation that can enhance T-cell function in a subject resistant to a PD-1 antagonist. 
The Examiner acknowledges that a working example or exemplified embodiment is not necessarily a requirement for description. However, where a generic claim term is present in a claim, as in the present application, and defined only by functional characteristics, the specification must convey enough information, e.g., via sufficient representative examples, to indicate invention of species sufficient to constitute the genus. Enzo Biochem, Inc. v. Gen-Probe Inc., 323 F.3d 956, 967 2 (Fed. Cir. 2002). In the instant claim, the information is only given for three LSD1 nuclear translocation inhibitors, without any working examples of administering an LSD nuclear translocation inhibitor and a PD-1 binding antagonist to enhance T-cell function in a subject resistant to a PD-1 antagonist. More than routine experimentation would be required to determine each and every possible combination of a LSD nuclear translocation inhibitor and a PD-1 binding antagonist having claimed properties.
Regarding claim 143, Applicant failed to show examples of any T-cell dysfunctional disorder in a subject resistant to a PD-1 antagonist that can be helped by the claimed method.
Similarly, claims 136-141, 144-153 encompass a broad genus of PD-1 binding antagonists, and/or a broad genus of inhibitors of LSD nuclear translocation, and all possible combinations.
Therefore, for all these reasons the specification lacks adequate written
description, and one of skill in the art cannot reasonably conclude that Applicant had
possession of the claimed invention at the time the instant application was filed.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 124, 132-136, 139-141, and  148, is/are rejected under 35 U.S.C. 103 as being unpatentable over Condamine (Condamine et al., Cancer Res (2017) 77 (13_Supplement): 4635, Publication Date: 2017-07-01, cited in IDS) in view of Dunn (Dunn et al., Molecular Immunology, 87(2017), 227-239, Publication Date: 2017-05-14), Hermann (Hermann, Annals of Oncology, Volume 28, Supplement 5, 421, Publication Date: September-2017, cited in Office Action of May 13, 2022), Jin (Jin et al., J. Biochem., 2014; 156(6): 305-313, Publication Date: 2014-07-01), and Lin (Lin et al., J. Biological Chemistry, 270(24), 14255-14258, Publication Date: 1995-06-16).
	Condamine teaches that immune checkpoint blockade has shown considerable therapeutic promise in the clinic. However, single agent activity is compromised by the presence of suppressive myeloid cells, including myeloid derived suppressor cells (MDSC), tumor associated macrophages (TAM) and polymorphonuclear (PMN) cells, in the tumor microenvironment. Epigenetic alterations can significantly contribute to the development of the immunosuppressive tumor microenvironment and recent data have suggested that combining epigenetic-based therapies with immunotherapeutic agents can lead to improved efficacy in preclinical models. See Abstract.
Condamine teaches that inhibition of LSD1 could have a direct effect on myeloid cell differentiation and potentially restore normal myelopoiesis in cancer patients. See Abstract.
Condamine teaches INCB059872, a potent selective and orally available FAD-directed covalent inhibitor of LSD1 in several experimental models. Notably, the population of PMN-MDSC was significantly decreased in tumor tissues following oral administration of INCB059872, whereas the macrophage population was increased. See Abstract.
Condamine teaches that intratumoral T lymphocyte infiltration was increased (enhancing T-cell function) following INCB059872 treatment. See Abstract.
Condamine teaches that the combination of INCB059872 and α-PD-L1 antibody enhanced anti-tumor efficacy in the 4T1 orthotopic tumor model. See Abstract. It is noted that “PD-1 binding antagonists are suitably molecules that inhibit signaling through PD-1 and include molecules that inhibit the binding of PD-1 to its ligand binding partners. In some embodiments, the PD-1 ligand binding partners are PD-Ll and/or PD-L2”. See [00438] of the instant specification. Thus, given BRI, anti-PD-L1 antibody is also considered as a PD-1 binding antagonist.
Condamine teaches that inhibition of LSD1 with INCB059872 can directly affect myeloid differentiation to reduce the accumulation of myeloid suppressive cells, restoring the tumor microenvironment to be more responsive to PD-1/PD-L1 axis blockade. This study supports the therapeutic potential for the combination of an LSD1 inhibitor with immuno-therapeutic agents to improve overall clinical response in cancer patients. See Abstract.
	Condamine teaches as set forth above. However, Condamine does not explicitly teach that the subject is resistant to a PD-1 antagonist or the LSD inhibitor is an inhibitor of LSD nuclear translocation.
	Dunn teaches that Distinct ligands expressed by cancer cells engage with cell surface receptors on immune cells, triggering inhibitory pathways that render immune cells immunologically inert or “tolerant”. For example, binding of the key T cell surface receptor programmed cell death 1 (PD-1) to the co-inhibitory receptors programmed
death ligand 1 (PD-L1) or programmed death ligand 2 (PDL2) on cancer cells inhibits T cell proliferation, cytokine production, and ultimately results in T cell dysfunction or apoptosis. See page 227, col. 1.
Dunn teaches the role of epigenetics in immune evasion have exposed a key role for epigenetic modulators in augmenting the tumor microenvironment and restoring immune recognition and immunogenicity. See Abstract.
Dunn teaches that immunotherapeutic strategies designed to re-activate anti-tumor immune responses and reverse the immunologically tolerant state are now at the forefront of anti-cancer therapy. See page 227, col. 2, para. 2.
Dunn teaches the promise of combined epigenetic therapy and immunotherapy, focusing on immune checkpoint blockade, to improve outcomes for patients with many different cancer types. See the whole document and Abstract in particular.
Dunn teaches that many various combinations of PD-1 antagonist antibody (e.g. nivolumab or Pembrolizumab) with epigenetic drugs for various cancers. See Table 1.
Dunn teaches possible mechanisms of epigenetic immunomodulation of the TME primes the immune system for immunotherapy. See the whole document, pages 232-234 in particular. 
Dunn teaches novel classes of epigenetic drugs for immunotherapy, including LSD1 inhibitor (INCB059872). LSD1 inhibitor shows synergistic effect with DNMT and BET inhibitors, suggesting potential for cancer immunotherapy. See § Novel classes of epigenetic drugs for immunotherapy.
Dunn teaches that epigenetic drugs many activate genes of IFN signaling and other key genes (such as those encoding APM components, MHC class I/II molecules, chemokines, immune checkpoints, etc.).
Dunn teaches that CD8+ T cells give rise to effector cytotoxic T-cells.  See page 230, col. 2, para. 3. 
Hermann teaches that despite successes in the treatment of melanoma patients with checkpoint inhibitors (CI), majority of patients do not respond to CI alone and a high unmet medical need remains for these patients. One promising approach is to enhance the immunogenicity and alter the tumor microenvironment from an immune-deserted to an inflamed phenotype with combination therapy. See § Background.
Hermann teaches that tumor bearing animals (CT26 & C38 syngenic models) were treated with 4SC-202, an oral clinical stage combined HDAC class I/LSD1 inhibitor, or CIs PD-(L)-1 alone and in combination. Tumor growth was assessed continuously and after approx. 2 weeks of treatment tumors were excised and analyzed by flow cytometry and gene expression profiling. See § Methods.
Hermann teaches that 4SC-202 treatment led to an increase of MHC molecules and enhanced expression of inflammatory markers like IFN-γ and various chemokines in tumors. Detailed analysis of the tumors revealed that 4SC-202 strongly altered the immune cell composition; particularly the number of cytotoxic T cells (CTL) was markedly increased. Importantly, subsequent combination treatment of 4SC-202 with CIs in syngenic animal models showed a strong synergistic effect resulting in significant longer survival in both models leading to 55% of tumor free animals (C38 model). See § Results.
Hermann teaches that in an upcoming study, patients with advanced melanoma who are refractory/non-responding to anti-PD-1 antibodies will be treated with 4SC-202 plus anti-PD1. These patients do not only represent a population with a high unmet medical need but melanoma also represents a model tumor for immunotherapy in general and CI in particular. We hypothesize that addition of 4SC-202 to anti-PD-1 antibody treatment may lead to increased immunogenicity of the tumor, an inflamed tumor microenvironment and ultimately to clinical benefit in anti-PD-1 refractory/non-responding advanced-stage melanoma patients. See § Conclusions.
	Jin teaches that LSD1 is localized within the nucleus in human cancer cell lines, See Results and Fig. 1.
Jin teaches that LSD1 is overexpressed in several aggressive cancer types, such as breast and prostate cancer and localizes to the nucleus of cancer cells. See page 305, col. 2, para. 3.
	Jin teaches that residue 101-120 are crucial for the nuclear import (translocation) of LSD1. See Fig. 2.
	Jin teaches the classical NLS motif of LSD1: EGRRTSRRKRAKVE, which comprises SEQ ID NO: 1 of the instant Application. See Fig. 4.
	Jin teaches that upregulation and nuclear retention of the human histone demethylase LSD1 are correlated with aggressiveness and poor outcome of several cancer types. See Abstract.	
	Jin teaches that the NLS domain of LSD1 is critical for its nuclear localization via interaction with importin α protein. See pages 308-309.	
Jin teaches that the development of peptide inhibitors to prevent the interaction between importin α and the NLS motifs of LSD1 may contribute to improving cancer therapeutics. See page 310, col. 2.
Lin teaches that a peptide comprising the nuclear localization sequence of NF-κB p50 and a cell-permeable peptide inhibits nuclear translocation of NF-κB. See the whole document, Abstract in particular.
Lin teaches that this inhibition is specific for the NLS sequence of SN50 peptide because cell-permeable peptide analogues SM and SN50M with a mutated NLS sequence did not prevent nuclear translocation of NF-KB/Rel complexes. See Discussion.
Lin teaches that the cell-permeable sequence is conjugated to the N- terminal amino acid residue of the NLS peptide (proteinaceous molecule). See Fig. 1.
Lin teaches that the ideal characteristics for cell-permeable peptides carrying a functional cargo include cell membrane permeability without cytotoxic effects, functional selectivity, and easy detectability. The peptides we design ed fulfilled these criteria. See Discussion.
	 Lin teaches that cell-permeable synthetic peptides carrying a functional cargo
can be applied to control signal transduction-dependent subcellular traffic of transcription factors mediating the cellular responses to different agonists. Moreover, this approach can be used to study other intracellular processes involving proteins with functionally distinct domains. See Abstract.
	It would have been prima facie obvious to one of ordinarily skilled in the art at the time the invention was filed to treat cancer patients with a combination of a LSD1 inhibitor and a PD-1 binding antagonist (INCB059872 and α-PD-L1 antibody), which can enhance T-cell function as taught by Condamine; and modify the method to treat subject resistant to PD-1 antagonist as taught by Dunn and Hermann, because Dunn teaches that combined epigenetic drug and immunotherapy (e.g. anti-PD-1 therapy with nivolumab) may re-activate anti-tumor immune responses and reverse the immunologically tolerant state; Dunn also teaches LSD1 inhibitor as novel class of epigenetic drug; Hermann teaches a working example that a combination of a LSD1 inhibitor (4SC-202 ) increases MHC molecules and enhanced expression of inflammatory markers like IFN-γ and various chemokines in tumors; and the combination of the LSD1 inhibitor and a PD-1 antagonist combination can be used to treat a subject with melanoma resistant to a PD-1 antagonist; and further modify the method to substitute the LSD1 inhibitor with an inhibitor of LSD1 nuclear translocation as taught by Jin and Lin using the LDS1 NLS of Jin an inhibitor of LSD1 nuclear translocation in a cell permeable peptide of Lin ; because Jin teaches that LSD1 is a nuclear protein with a classical NLS motif comprising SEQ ID NO: 1 of the instant Application; Jin also teaches a strategy to develop peptide inhibitor of LSD1 nuclear translocation; Lin teach a working example using cell-permeable peptide comprising NLS of NF-κB can specifically inhibit nuclear translocation of NF-κB. Taken together, one ordinary skilled in the art would have recognized that an inhibitor of LSD1 nuclear translocation would be able to inhibit function of LSD1, thus, would be able to combine with an anti-PD-1 therapy (e.g. nivolumab) to enhance therapeutic effects of immunotherapy as shown by Comdamine, Dunn and Hermann. The motivation would have been to expand the option for LSD1 inhibitor and to develop a better LSD1 inhibitor because cell-permeable peptide is easy to make, have high selectivity, and low cytotoxicity, as taught by Lin.

Claim(s) 137-139 is/are rejected under 35 U.S.C. 103 as being unpatentable over Condamine (Condamine et al., Cancer Res (2017) 77 (13_Supplement): 4635, Publication Date: 2017-07-01, cited in IDS), Dunn (Dunn et al., Molecular Immunology, 87(2017), 227-239, Publication Date: 2017-05-14), Hermann (Hermann, Annals of Oncology, Volume 28, Supplement 5, 421, Publication Date: September-2017, cited in Office Action of May 13, 2022), Jin (Jin et al., J. Biochem., 2014; 156(6): 305-313, Publication Date: 2014-07-01), Lin (Lin et al., J. Biological Chemistry, 270(24), 14255-14258, Publication Date: 1995-06-16), as applied to claims 124, 132-136, 139-141, and 148, and further in view of Nelson (Nelson et al., Biochemistry 2007, 46, 14771-14781, Publication Date: 2007-11-29).
Combined Condamine, Dunn, Hermann, Jin and Lin teach as set forth above. However, they do not teach the membrane permeating moiety is a lipid moiety, e.g. a myristoyl group.
Nelson teaches that cell-penetrating peptides are extremely valuable tools for conveying molecular cargoes to the interior of cells. See page 14778, col. 1, para. 2.
Nelson teaches that myristolated peptides are efficiently uptaken by living cells. See Table 1; page 14774, col. 1, paras. 2-3.
Nelson teaches that myristolated peptides with either positive or negative charge can be loaded efficiently. See Abstract.
Nelson teaches that myristolated peptides do not affect cell viability. See page 14777, col. 2, para. 3.
Nelson teaches method of producing myristolated peptides. See page 14772, col. 2, para. 1.
Nelson teaches that myristoyl group may provide advantages to cell-penetrating peptide (CPP), including the potential for broad application in cell types not amenable to TAT (a CTT) based translocation. See page 14780, col. 1, para. 1.
As set forth above, combined Condamine, Dunn, Hermann, Jin and Lin teach method of claim 133. It would have been prima facie obvious to one of ordinarily skilled in the art at the time the invention was filed to substitute a CTT-based permeating peptide with a myristolated peptide as taught by Nelson, because myristolated peptides have high efficiency of cell loading, work for both positively charged or negatively charged peptide, have low toxicity. One ordinary skilled in the art would have recognized the advantages of this system, as taught by Nelson, and would have used the method taught by Nelson to make and use the myristolated peptide (LSD1 inhibitor) in claimed method. The motivation would have been to expand the therapeutic options and to develop a better LSD1 inhibitor.

Claim(s) 124, 132-141, and 143-148, is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao (Rao et al., WO2018/045422, with an effective filing date 2016-09-07), in view of Condamine (Condamine et al., Cancer Res (2017) 77 (13_Supplement): 4635, Publication Date: 2017-07-01, cited in IDS), Dunn (Dunn et al., Molecular Immunology, 87(2017), 227-239, Publication Date: 2017-05-14), and Hermann (Hermann, Annals of Oncology, Volume 28, Supplement 5, 421, Publication Date: September-2017, cited in Office Action of May 13, 2022).
Rao teaches that LSD1 inhibitors inhibit immune checkpoints, particularly PD-L1 and/or PD-L2. See [0009]. And the inhibitors can be used for a range of applications, including for enhancing an immune response in a subject to a target antigen by an immune-modulating agent, for enhancing the efficacy of a cancer treatment, for inhibiting PD-L1 and/or PD-L2 activity in a PD-L1 and/or PD-L2 overexpressing cell, for the inhibition of the interaction of PD-L1 and/or PD-L2 with PD-1. See [0355-0356], claims 1-8, 23-26.
Rao teaches proteinaceous molecules based on a subsequence of the LSD1 polypeptide and structurally-related molecules inhibit LSD1 activity, including the translocation of LSD1 into the nucleus of a cell. See [0017].
Rao teaches the use of an isolated or purified proteinaceous molecule comprising or consisting essentially of a sequence corresponding to residues 108 to 118 of LSD1 for inhibiting the nuclear translocation of LSD1. See [0036], claims 11-18.
Rao teaches that the inhibitor can be used to treat an LSD1 overexpressing cell or a cancer overexpressing LSD1. See claims 40 and 42-44.
Rao teaches the peptide inhibitor of L1 which is the same as SEQ ID NO:1 of the instant application. See [0255].
Rao teaches that L1 inhibits nuclear localization of LSD1 and surface expression of PD-L1. See Figs 4-6 and Examples 3, 8 and 10.
Rao teaches that the proteinaceous inhibitors maybe useful in conditions involving PD-L1 and/or PD-L2 activity, such as for enhancing an immune response. See [0245].
Rao teaches that the N- and C-termini are linked using a membrane permeating moiety. See claims 19-22.
Rao teaches that in preferred embodiments, the membrane permeating moiety is a lipid moiety, such as a Crn-C20 fatty acyl group, especially octadecanoyl (stearoyl; C18), hexadecanoyl (palmitoyl; C16) or tetradecanoyl (myristoyl; C14); most especially tetradecanoyl. In preferred embodiments, the membrane permeable moiety is conjugated (attached) to the N- or C-terminal amino acid residue or through the amine of a lysine side-chain of the proteinaceous molecule, especially the N-terminal amino acid residue of the proteinaceous moiety. See [0298].
Rao teaches that peptides were myristoylated through the N-terminal amino group of the N-terminal amino acid. See [0470-0471], claims 78-88.
Rao teaches as set forth above. However, Rao does not teach the inhibitor of LSD1 nuclear translocation in combination with a PD-1 binding antagonist to a subject resistant to a PD-1 antagonist.
Rao teaches administering chemotherapeutic and cytotoxic agents like alkylating agents and the taxanes paclitaxel and doecetaxel.  See [0343] and [0346]. 
Condamine, Dunn and Hermann teach as set forth above. In particular, Dunn teaches that up-regulation of PD-L1/PD-L2 is a mechanism of resistance. See Fig. 3A.
It would have been prima facie obvious to one of ordinarily skilled in the art at the time the invention was filed to treat cancer or other disorders with an inhibitor of LSD nuclear translocation, as taught by Rao, and modify the method with a  combination of the LSD1 inhibitor of Rao and a PD-1 binding antagonist, which can enhance T-cell function as taught by Condamine and; and modify the method to treat subject resistant to PD-1 antagonist as taught by Dunn and Hermann, because Rao teaches that the inhibitor can be used for enhancing the efficacy of a cancer treatment, for inhibiting PD-L1 and/or PD-L2 activity in a PD-L1 and/or PD-L2 overexpressing cell, for the inhibition of the interaction of PD-L1 and/or PD-L2 with PD-1; Dunn teaches that PD-L1/PD-L2 overexpression is associated with resistance, and combined epigenetic drug and immunotherapy (e.g. anti-PD-1 therapy with nivolumab) may re-activate anti-tumor immune responses and reverse the immunologically tolerant state; Dunn also teaches LSD1 inhibitor as novel class of epigenetic drug; Hermann teaches a working example that a combination of a LSD1 inhibitor (4SC-202 ) increases MHC molecules and enhanced expression of inflammatory markers like IFN-γ and various chemokines in tumors; and the combination of the LSD1 inhibitor and a PD-1 antagonist combination can be used to treat a subject with melanoma resistant to a PD-1 antagonist. The motivation would have been to develop strategies designed to enhance T-cell function, re-activate anti-tumor immune responses and reverse the immunologically tolerant state which are now at the forefront of anti-cancer therapy, as recognized by Dunn.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 124, 132-141, and 148, are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 94-115 of copending Application No. 16/330,628 (thereinafter Appl. 628, Pub. No.: US 2022/0040280 A1) in view of Condamine (Condamine et al., Cancer Res (2017) 77 (13_Supplement): 4635, Publication Date: 2017-07-01, cited in IDS), Dunn (Dunn et al., Molecular Immunology, 87(2017), 227-239, Publication Date: 2017-05-14), and Hermann (Hermann, Annals of Oncology, Volume 28, Supplement 5, 421, Publication Date: September-2017, cited in Office Action of May 13, 2022).
The claims of Appl. 628 teach:

    PNG
    media_image2.png
    539
    613
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    471
    610
    media_image3.png
    Greyscale

The claims of Appl. 628 teach as set forth above. However, the claims of Appl. 628 do not teach the inhibitor of LSD1 nuclear translocation in combination with a PD-1 binding antagonist to a subject resistant to a PD-1 antagonist.
Condamine, Dunn and Hermann teach as set forth above.
	It would have been prima facie obvious to one of ordinarily skilled in the art at the time the invention was filed to treat cancer patients with a combination of a LSD1 inhibitor and a PD-1 binding antagonist, which can enhance T-cell function as taught by Condamine; and modify the method to treat subject resistant to PD-1 antagonist as taught by Dunn and Hermann, because Dunn teaches that combined epigenetic drug and immunotherapy (e.g. anti-PD-1 therapy with nivolumab) may re-activate anti-tumor immune responses and reverse the immunologically tolerant state; Dunn also teaches LSD1 inhibitor as novel class of epigenetic drug; Hermann teaches a working example that a combination of a LSD1 inhibitor (4SC-202 ) increases MHC molecules and enhanced expression of inflammatory markers like IFN-γ and various chemokines in tumors; and the combination of the LSD1 inhibitor and a PD-1 antagonist combination can be used to treat a subject with melanoma resistant to a PD-1 antagonist. The motivation would have been to develop strategies designed to re-activate anti-tumor immune responses and reverse the immunologically tolerant state which are now at the forefront of anti-cancer therapy, as recognized by Dunn.
This is a provisional nonstatutory double patenting rejection.

Claims 143-147 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 94-115 of copending Application No. 16/330,628 (thereinafter Appl. 628, Pub. No.: US 2022/0040280 A1) in view of Condamine (Condamine et al., Cancer Res (2017) 77 (13_Supplement): 4635, Publication Date: 2017-07-01, cited in IDS), Dunn (Dunn et al., Molecular Immunology, 87(2017), 227-239, Publication Date: 2017-05-14), and Hermann (Hermann, Annals of Oncology, Volume 28, Supplement 5, 421, Publication Date: September-2017, cited in Office Action of May 13, 2022), as applied to claims 124, 132-141, and 148, and further in view of Rao (Rao et al., WO2018/045422, with an effective filing date 2016-09-07).
The claims of Appl. 628, Condamine, Dunn and Hermann teach as set forth above. However, they do not teach the method further comprising administering an ancillary agent, e.g. a taxane.
Rao teaches as set forth above. In particular, Rao teaches administering chemotherapeutic and cytotoxic agents like alkylating agents and the taxanes: paclitaxel and docetaxel, with the LSD1 inhibitor.  See [0343] and [0346]. 
As set forth above, combined the claims of Appl. 628, Condamine, Dunn and Hermann teach the method of claim 124, It would have prima facie been obvious to one of ordinarily skilled in the art at the time the invention was filed to modify the method and add administering a chemotherapeutic agent, e.g. paclitaxel or docetaxel, as taught by Rao, because Rao teaches the LSD1 inhibitor can be used with other cancer therapeutic agents, including chemotherapeutic agents. One ordinary skilled in the art would have recognized that adding a chemotherapeutic agent, e.g. paclitaxel, would potentially enhance anti-tumor activity. The motivation would have been to improve the therapeutic activity of the method.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHENG LU whose telephone number is (571)272-0334. The examiner can normally be reached Monday-Friday 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MISOOK YU can be reached on (571)272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHENG LU/           Examiner, Art Unit 1642                                                                                                                                                                                             

	/PETER J REDDIG/           Primary Examiner, Art Unit 1642